Obot v Dennis Evchich Agency, Inc. (2018 NY Slip Op 00664)





Obot v Dennis Evchich Agency, Inc.


2018 NY Slip Op 00664


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


60 CA 17-01387

[*1]OTU A. OBOT, PLAINTIFF-APPELLANT,
vDENNIS EVCHICH AGENCY, INC., DEFENDANT-RESPONDENT. 


OTU A. OBOT, PLAINTIFF-APPELLANT PRO SE. 
LOTEMPIO P.C. LAW GROUP, BUFFALO (BRIAN J. BOGNER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Erie County Court (Thomas P. Franczyk, J.), dated October 26, 2016. The order affirmed a judgment of the Amherst Town Court. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court